DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending and under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim(s) 1-7, 9, and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mantha (US 2019/0193328) in view of Ueda et al. (US 2020/0130276), hereinafter Ueda.
Regarding claims 1, 11-12, and 16, Mantha discloses a shaping apparatus comprising: (a) a receiving portion (111) (Fig. 3) configured to receive a linear shaping material (“thermoplastic filament”) comprising a bundle (“tow”) of continuous fibers impregnated with resin (par. 0070-0071); and 
(b) a discharging mechanism (deposition head) (par. 0047) (Figs. 1-3) configured to move relative to the receiving portion in a curved shape (Figs. 9-10, par. 0078, 0091, 0135-0151) and discharge the shaping material (“thermoplastic filament”) while rotating (“twisting”) the material either in the same direction as the bending angle (of the curve) or the opposite direction of the bending angle of the curve (par. 0123-0129), such that the fibers would “approach each other” (Figs. 9-10, 703-a, 703-b, par. 0151 teaches this limitation as in claim 16). Fig. 10 shows a twist from one direction and then to the other as is recited in the claim which would demonstrate that the device can bend or curve and twist or rotate the fibers (703-a, 703-b representing two fibers) in either direction (left, right, counterclockwise, clockwise) (par. 0144-0151) as in claims 11-12. 
It is noted that these are apparatus claims and as discussed in MPEP 2114, apparatus claims cover what an apparatus is, and not what an apparatus does. Functional claim language covers all structures capable of performing the given function without modification to the 
Thus, even though Mantha appears to prefer rotating/twisting the filament more than recited value in the claim (in some embodiments, up to 360 degrees in either the clockwise or counterclockwise direction), it would still be capable of twisting the filament less in routine operation inherently, thus meeting these claims as written. The instantaneous moment where the device meets the 180 degree mark, as the Mantha device rotates or twists a complete 360 degrees in the reverse direction, would demonstrate this functional capability, thus meeting these limitations as written since the claim does not preclude going past the 180 degree mark – even as amended. The “configured to” limitations are only structurally limiting when there is a controller or computer present for implementation. 
The term “discharging mechanism” was considered for 112(f) interpretation but one of ordinary skill in the art would have recognized that the structure of a “discharging mechanism” with a further requirement of “discharge the shaping material [or bundle of continuous fibers impregnated with a resin]” would have to have a particular structure as to allow the material to be “discharged” in the manner described in the claim, and as such, 112(f) is not invoked after consideration of this issue. Examiner further notes that the presumption is against invoking 112(f) when “means” does not appear in the claim (which is the case here), and so if 112(f) is desired to be invoked, the claim can be amended to recite “means.”   
Mantha does not explicitly disclose that the rotating of the shaping material occurs along an axis perpendicular to the receiving portion as required in these claims. However, Ueda discloses a similar filament-type 3D printing apparatus, with a similar type of discharging 
Mantha discloses a device that differs from the claimed invention in that it does not specify that the axis is perpendicular (see Mantha, Fig. 3 showing the twisting would occur along an axis transverse, but not perpendicular to the surface). Ueda discloses a similar apparatus that includes a specification that the axis is perpendicular (see Ueda, Fig. 4, par. 0027-0029, 0038) along which the fiber is twisted (compare Applicant’s Fig. 1 or 4 with Ueda, Fig. 4 which shows the fiber being twisted along a perpendicular axis to the platform or receiving portion). 
Ueda discloses a substitutable alternative to Mantha in that it deposits and twists the fiber while holding it in a more perpendicular fashion to Mantha. One of ordinary skill in the art would have had a reasonable expectation of success from substituting the perpendicular arrangement of the deposition head as shown in Ueda, for the transverse, but less than perpendicular arrangement as shown in Mantha, Fig. 3 as both systems function similarly in depositing an item along a flat surface. Accordingly, one of ordinary skill in the art would have found it obvious to have substituted the arrangement of the deposition head as shown by Ueda for the arrangement as shown by Mantha as to rotate or twist the shaping material around an axis along a perpendicular direction to the receiving portion as is required in the claims.    
Regarding claim 2, Mantha/Ueda discloses the subject matter of claim 1, and further discloses that the discharging mechanism is configured to discharge the material at a rotation angle (twisting angle) (Mantha, par. 0123) depending on a bending angle of the discharging mechanism with respect to the receiving portion (Mantha, par. 0119-0125 explains that it can be twisted with respect to the direction of the curve). 
Regarding claims 3-4, Mantha/Ueda discloses the subject matter of claim 1, and the deposition head above would have been capable of rotating any amount desired in a clockwise or counterclockwise manner as it moves in a curved pattern, which would meet these claims as written as the machine is disclosed as capable of rotating up to 360 degrees (Mantha, par. 0021-0022, 0139-0151, Figs. 9-10) in either direction as discussed in claim 1 above. 
As in claim 1 above, the instantaneous value of the rotation angle as it moves around a curve (by performing the calculus mathematics in the cited portions above), can be measured at any point as the device rotates, thus meeting these limitations. 
Regarding claims 5 and 17-19, Mantha/Ueda discloses the subject matter of claims 1-3, and further discloses that the shaping material can be given tension while being rotated (Mantha, par. 0089-0092 explain that the amount of slack is controlled, 0140 explains that tensile forces are applied by the twisting). 
Regarding claim 6, Mantha/Ueda discloses the subject matter of claims 1 as discussed above, and further discloses that the discharging mechanism comprises: (a) a discharging portion (202) (Mantha, Fig. 3) configured to discharge the shaping material (131) on the receiving portion (111) (Mantha, par. 0081); (b) a conveyance portion (“twisting device” 210) (Mantha, par. 0077-0081, 0089-0093) configured to convey the shaping material to the discharging portion while twisting in either direction as described above in claim 1, and: (c) an applying portion (“filament drive” 208) upstream from the conveyance portion configured to apply tension to the filament material (Mantha, par. 0087 as illustrated in Fig. 2 shows that it is upstream from the conveyance portion and feeds the filament, inherently controlling the tension thereof as it controls the velocity thereof while it is held at tension).
Regarding claims 7 and 20, Mantha/Ueda discloses the subject matter of claims 1-2, and further discloses that the discharging mechanism comprises (a) a discharging portion (202) (Mantha, Fig. 3) configured to discharge the shaping material (131) on the receiving portion (111) (Mantha, par. 0081); (b) a supply mechanism configured to supply the shaping material (130) (Mantha, Fig. 1, par. 0047); and (c) a conveyance portion (“twisting device” 210) configured to convey the shaping material from the supply mechanism to the discharging portion (202)(Mantha, Fig. 3) (par. 0077-0081, 0089-0093), and wherein the supply mechanism (par. 0092 states that the source can rotate accordingly) and the conveyance portion are both configured to rotate (Mantha, par. 0090 states that the twisting device rotates as discussed above). 
Regarding claim 9, Mantha/Ueda discloses the subject matter of claim 1, and the disclosure above would be capable of changing the rotation speed or angle with respect to the fibers within the material (Mantha, par. 0140). 
Regarding claim 13, Mantha/Ueda discloses the subject matter of claim 1, and further discloses a condition where the deposition head moves in a straight line and does not twist the material (Mantha, par. 0142-0143), thus meeting the absolute value of the twist angle which would be zero (or less than pi/2 radians), and the twist angle per movement distance in condition 2a would also be zero, thus inherently less than the elongation at break. 
Additionally, while Mantha does not explicitly disclose the use of these conditions as recited in the claim, when moving in a curved shape, these limitations are read as an intended use or as the material worked upon by a claimed structure (see MPEP 2114 and 2115). Additionally, Mantha appears to disclose conditions that would also allow for the elongation at break to not be 
Regarding claims 14 and 21, Mantha/Ueda discloses the subject matter of claims 1 and 16, and further discloses that the path of curvature would be dependent based on the radius of curvature angle would be larger for a larger radius of curvature (par. 0139-0151) but does not explicitly disclose that the shaping apparatus has a plurality of discharging mechanisms as required by claim 14 that are controlled by a control unit, although Mantha does disclose a control unit (par. 0048).
However, it has been held that the duplication of parts, in the absence of unexpected results, would support a case of prima facie obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the number of discharging mechanisms is increased as in the claim, with the functionality being specified by Mantha as noted below. 
With respect to the functionality of the controller, it has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness. As such, it would have been obvious to one of ordinary skill in the art to have programmed the controller to control the apparatus such that, the radius of curvature for a deposited curved shape from a discharging mechanism is larger for a larger curvature for any given deposition head in accordance with Mantha/Ueda above. 
Regarding claim 15, Mantha/Ueda discloses the subject matter of claim 14 as discussed above, and further discloses that the deposition head can be configured to rotate or twist only when the angle of curvature is larger than a predetermined threshold value (Mantha, par. 0016, 0120-0121). 
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mantha (US 2019/0193328) in view of Ueda (US 2020/0130276) as applied to claim 7 above, and in view of Mark et al. (US 2015/0108677), hereinafter Mark.
Regarding claims 8 and 10, Mantha/Ueda discloses the subject matter of claim 7, and further discloses the supply portion configured to supply a bundle (Mantha, par. 0092; Fig. 1), and discusses the conveyance portion and the supply portion rotating as in claim 7 above (Mantha, par. 0090, 0092 as outlined above in claim 7), and claim 10 is considered an intended use as it does not appear to limit any previously recited structural element and only discusses “setting of shaping conditions” which is an intended use.  
However, Mantha/Ueda does not explicitly disclose the impregnating portion configured to impregnate the bundle with a resin as in claim 8, instead conditioning the filament by heating a preform/prepreg.
However, Mark, as part of a similar device, discloses an impregnating portion (Fig. 49A) which impregnates a core material (towpreg) as it moves through a similar “discharging mechanism” (extrusion die) (Mark, par. 0290). One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated such a device into the apparatus of Mantha above as to produce a slightly modified product using a filament material that has been impregnated with resin rather than using the preform of Mantha/Ueda as described unmodified. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the device above further includes an impregnating portion in addition to a filament supply as to (further) impregnate a fiber material as to produce an alternative product, prior to depositing/discharging it in accordance with the above. 
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive with respect to the updated rejections above. In the remarks, Applicant argues that Mantha does not disclose certain aspects of the claims 1/16, regarding the axis where the twisting occurs, or aspects with respect to the control unit with respect to amended claim 14 and new claim 21. 
In response to the arguments regarding the axis of the twisting, Examiner points out that Ueda is now cited to teach the newly-added limitation with respect to the axis of deposition/twisting of the fiber and as such, this portion of the argument is considered moot in view of the updated rejection above – which is noted has been updated to be under 35 U.S.C. 103. 
In response to claims 14 and 21, the control unit is also addressed in the updated rejection above as the claims did not have a control unit as previously presented. The Mantha reference provides a motivation or a basis for one of ordinary skill in the art to have modified the controller, which it discloses, to have used a larger radius of curvature for a larger-shaped curve – also meeting the claim under 35 U.S.C. 103. There is no claim requirement that the multiple discharging mechanisms act at the same time as each other and Mantha provides a basis for controlling the twist to be larger when the radius of curvature is also larger. As such, the rejections are maintained as outlined above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742